DETAILED ACTION
Response to Arguments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after notice of allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 6/8/2022 has been entered.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Schmal on 2/23/2021
[Begin Audit]
In claim 12, line 2, the phrase “the location” has been deleted and the phrase – a location -- has been inserted therefore.
In claim 22 line 2, the phrase “the location” has been deleted and the phrase – a location -- has been inserted therefore.
[End Audit]


Allowable Subject Matter
Claims 1-8, 11-18 and 20-29 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Goldin (US 20160173360) discloses the features of a first communication node for sending a data transmission as an electromagnetic wave over a data transmission path (FIG. 1 and Par. 20, “the first HF radio station 140 and its associated antenna 141”, note the station 1 is the first communication node transmitting HF radio signals to station 2), using skywave propagation (Par. 24, “Radio waves may propagate . . .  towards the ionosphere as sky-waves), wherein the data transmission path includes a reflection point where the electromagnetic wave of the data transmission is reflected by the ionosphere (Par. 3, 30, “Radio waves in HF band may be used for long distance communication, often by reflecting the transmitted radio waves off the ionosphere”, “a sky wave may be refracted by the ionosphere, for all distances”. Par. 24, The ionosphere may have one or more regions that affect the propagation of HF radio waves including the so-called D region, E region, F1 region and F2 region); a second communication node for receiving the data transmission from the first communication node (FIG. 1, “station 2 150 (Receive)”, Par. 20, “receiver at a receiving station. In some cases, a software defined radio 241, 251 may be used to facilitate data communication between the geographic areas 201, 202 by the HF radio communication system”); an atmospheric sensor configured to collect data at the reflection point of the data transmissionother factors in determining a control strategy . . . selecting a band within the HF radio frequency band at which to communicate based on one or more of the above mentioned factors”. Note the solar activity, weather and environmental factors are equivalent to ionospheric data or atmospheric data. Further note that the HF radio frequency is band on one or more of the above weather, environmental, solar activity, time of day, and/or other factors. Further since the frequency band is based on the weather, solar activity and other such factors, thus,  a sensor must collect these factors to base the frequency on them). Further, new IDS documents, WO2007064953 and CN106788815 teach the features of atmospheric sensor, but they do not teach the limitation “ a first communication node for sending a data transmission as an electromagnetic wave over a data transmission path using skywave propagation, wherein the data transmission path includes a reflection point where the electromagnetic wave of the data transmission is reflected by the ionosphere; a second communication node for receiving the data transmission from the first communication node; an atmospheric sensor configured to collect ionospheric data at the reflection point of the data transmission from the first communication node; a transmission frequency model for determining an optimum working frequency at which to transmit the data transmission over the data transmission path; wherein the transmission frequency model uses the ionospheric data measured by the atmospheric sensor as an input to determine the optimum working frequency; and wherein the transmission frequency model uses ionospheric data measured by the atmospheric sensor to encode a transmitted data signal”. More specifically, the prior art does not disclose or fairly suggest the detailed specifics of “a sensor configured to collect ionospheric data at the reflection point of the data transmission from the first communication node; a transmission frequency model for determining an optimum working frequency at which to transmit the data transmission over the data transmission path; wherein the transmission frequency model uses the ionospheric data measured by the atmospheric sensor as an input to determine the optimum working frequency; and wherein the transmission frequency model uses ionospheric data measured by the atmospheric sensor to encode a transmitted data signal”, along with other limitations of the independent claims.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	
/FRED A CASCA/               Primary Examiner, Art Unit 2644